CRIST, Judge.
Denial of Rule 27.26 motion to vacate judgment.
Movant pled guilty to the following: (1) two charges of first degree robbery with a dangerous and deadly weapon; (2) assault with intent to kill with malice; and (3) carrying a concealed weapon. He was given concurrent sentences of twenty-two years for each of the robbery charges and the assault charge and five years for the charge of carrying a concealed weapon. His Rule 27.26 motion to vacate these convictions was denied by the court below. He appeals. We affirm.
Movant complains he is entitled to an evidentiary hearing because his guilty pleas were induced by his attorney’s unfulfilled promise that he would receive a sentence of fifteen years. We disagree. Whatever promises his counsel may have given him is of little moment. He was fully informed on four separate pleas that the trial court would set the punishment. James v. State, 571 S.W.2d 127, 128[1] (Mo.App.1978).
The transcript of the proceedings show affirmatively that movant was not misled. His complaint is refuted by the record. Lindner v. State, 571 S.W.2d 441, 442-43[3, 4] (Mo.App.1978).
We hold that the judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD, P. J., and GUNN, J., concur.